Citation Nr: 1035872	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  06-19 078	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California


THE ISSUES

Entitlement to service connection for a low back disability.

Entitlement to service connection for keloid scars on the chest.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel
INTRODUCTION

The Veteran served in the United States Army Reserves, with 
active duty from November 1976 to July 1977.  His DD Form 214 
reflects an additional four months of prior active service.  
Service treatment records dated in 1973 indicate that his earlier 
period of active service may have been between May 1973 and 
September 1973.

The Veteran presented sworn testimony in support of his claims 
during a September 2008 hearing before the undersigned Veterans' 
Law Judge.  This appeal was previously before the Board of 
Veterans' Appeals (Board) in January 2009, when the Board 
reopened the previously-denied claim for entitlement to service 
connection for keloid scars and remanded both issues for 
additional evidentiary development.  Such development having been 
accomplished, the appeal is once again before the Board for 
further appellate review.

In recent correspondence to his United States Senator, the 
Veteran makes reference to VA claims involving post-traumatic 
stress disorder, anxiety, his left shoulder, and his neck.  We 
observe that service connection for a left shoulder disability 
was denied in an April 2005 rating decision.  The claims file 
currently contains nothing from the Veteran which could be 
construed as a claim for VA benefits involving post-traumatic 
stress disorder, anxiety, or his neck.  However, these matters 
are referred to the RO for appropriate action.   


FINDINGS OF FACT

1.  The Veteran's currently shown low back disability was 
initially manifested many years after service and is not related 
to any incident during service.

2.  The Veteran's keloid lesions were incurred in service.



CONCLUSIONS OF LAW

1.  The Veteran's current low back disability was not incurred 
during service, may not be presumed under law to have been 
incurred during service, and is not shown to be otherwise related 
to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  Service connection for keloid scars on the chest is 
warranted.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 1153, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts he injured his back during the course of his 
duties in service.  He is also seeking service connection for 
keloid scars on his chest. 

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be provided 
to a claimant before the initial VA decision on a claim for 
benefits and must:  (1) inform the claimant about the information 
and evidence not of record necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence that 
VA will seek to provide; and (3) inform the claimant about the 
information and evidence the claimant is expected to provide.  
This information was provided in a letter of December 2004, prior 
to initial adjudication of the issues on appeal.  Following the 
Board's reopening of the claim for entitlement to service 
connection for keloid scars, an updated notice letter reflecting 
the de novo status of this claim was provided to the Veteran in 
February 2009.  The VA is also required to inform the Veteran of 
how the VA assigns disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This 
information was provided in the February 2009 letter.
The Veteran's service treatment records and VA medical records 
have been obtained.  He was provided with VA compensation 
examinations with regard to his skin claim.  He has not been 
provided with a VA medical examination as to his back claim 
because the evidence of record does not establish that the 
Veteran suffered an event, injury or disease in service or that 
arthritis manifested within the applicable presumptive period.  
38 C.F.R. § 3.159(c).  He and his representative have provided 
written argument in support of his claim.  He provided sworn 
testimony during the September 2008 hearing.  Neither the veteran 
nor his representative has identified, and the record does not 
otherwise indicate, any existing pertinent evidence that has not 
been obtained.  We are satisfied that all relevant and obtainable 
evidence pertinent to the issue decided herein has been obtained.  
All relevant records and contentions have been carefully 
reviewed.  Thus, the Board concludes that VA has satisfied its 
duties to notify and assist.  

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Generally, service connection may be granted for any disability 
resulting from injury suffered or disease contracted in line of 
duty, or for aggravation in service of a pre-existing injury or 
disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be 
established by demonstrating that the disability was first 
manifested during service and has continued since service to the 
present time or by showing that a disability which pre-existed 
service was aggravated during service.  Service connection may be 
granted for any disease diagnosed after discharge from service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303.

When a chronic disease such as arthritis becomes manifest to a 
degree of 10 percent within one year of the veteran's discharge 
from service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the veteran's period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

With chronic disease shown as such in service (or within the 
presumptive period under 38 C.F.R. § 3.307) so as to permit a 
finding of service connection, subsequent manifestations of the 
same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of joint 
pain, any abnormality of heart action or heart sounds, any 
urinary findings of casts, or any cough, in service will permit 
service connection for arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date.  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, etc.), 
there is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the condition 
noted during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Low back

Review of the Veteran's service treatment records reveals no 
complaints or treatment involving the Veteran's back.  His spine 
and musculoskeletal system were deemed to have been normal during 
routine general medical examinations in May 1973, September 1973, 
and May 1977.  On the medical history portion of the May 1977 
examination report, the Veteran placed a mark in the box labeled 
"don't know," in response to the question of whether he had or 
had ever had recurrent back pain.  No further explanation was 
provided on the report, other than the normal findings on 
clinical examination.  

The VA medical records dated in 1977 and 1978 do not reflect any 
complaints or treatment relevant to the Veteran's back.  
According to the report of a December 1982 VA general medical 
examination, the Veteran had no joint pathology at that time.  He 
did not complain of back problems at that time either.

In his December 2004 claim, the Veteran asserted that his back 
disability was caused by lifting tank track and truck tires when 
he worked in the motor pool.

The report of a January 2005 VA primary care visit reflects a 
complaint of occasional lower back pain.  According to a May 2005 
primary care report, the Veteran stated his back pain was "pain 
like dead meant and poison pain."  He also stated that his back 
pain was getting better.  Upon examination, the Veteran had full 
range of motion, with flexion to 90 degrees and no erythema or 
swelling.  The physician rendered an assessment of chronic back 
pain with a normal examination.  A June 2005 X-ray study was 
interpreted as showing mild lumbar spine degenerative changes 
with no evidence of acute fracture or dislocation.  A July 2005 
note reflects that the veteran felt Motrin and Flexeril were 
helping his back pain somewhat.  

During the September 2008 hearing, the Veteran testified that he 
believed he had initially injured his back during the course of 
his duties in service.  He did not recall a particular episode 
and declined to identify a specific injury however, explaining 
that he had done a lot of lifting in service.  

The January 2005 VA medical report together with the Veteran's 
December 2004 claim for service connection represents the first 
evidence of the existence of a low back disability.  Although the 
Veteran testified during the hearing on appeal that he received 
treatment for back complaints during service, the service 
treatment records contain no complaints of back problems and no 
record of treatment for back problems.  His back was deemed to 
have been normal upon multiple examinations during service.  

The Veteran's assertions constitute the only linkage between the 
currently-shown back disability and his period of service.  
However, he is not shown to possess the medical expertise 
necessary to establish such linkage as a medical fact.  
Generally, lay persons ostensibly untrained in medicine can 
provide personal accounts of symptomatology, but cannot provide 
evidence constituting a medical conclusion, such as an opinion as 
to the medical characteristics of symptoms or the etiology of a 
disease.  For the most part, medical testimony must be provided 
by someone qualified as an expert by knowledge, skill, 
experience, training, or education.  Layno v. Brown, 5 Vet. App. 
465, 469 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

The Board holds that the preponderance of the competent evidence 
weighs against the Veteran's assertion that his current low back 
disability had its inception during service.  His testimony that 
he has experienced back problems since service is not supported 
by the evidence of record.  His opinion that his back problems 
were caused by lifting during service is not competent for 
purposes of establishing a medical link.  Indeed, his back was 
deemed to have been normal in May 1977 when it was examined in 
connection with the Veteran's separation from active duty.  He 
did not report or complain of back pain or other back problems 
when he sought medical care for multiple minor complaints and 
concerns, including keloid scarring, from the VA within the first 
year after his discharge from service.  He did not complain of 
back pain and no back problems were noted during the 1982 VA 
general medical examination.  Rather, the report of this 
examination shows that he had no joint pathology.  Thus, in the 
language of 38 C.F.R. § 3.303(b), neither arthritis nor other 
back problems are shown during service or within a year of 
service, nor is continuity of symptomatology following service 
established.

The first contemporaneous evidence of a back problem consists of 
the Veteran's VA claim filed in 2004, a quarter of a century 
after the veteran's discharge from service.  The earliest medical 
confirmation of a back problem is the January 2005 VA primary 
care report of occasional back pain.  With regard to the years-
long evidentiary gap in this case between active service and the 
earliest manifestations of a back disorder, the Board notes that 
a prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as evidence 
of whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must 
consider all the evidence including the availability of medical 
records, the nature and course of the disease or disability, the 
amount of time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during combat 
conditions does not establish absence of disability and thus 
suggesting that the absence of medical evidence may establish the 
absence of disability in other circumstances).  Thus, when 
appropriate, the Board may consider the absence of evidence when 
engaging in a fact finding role.  See Jordan v. Principi, 17 Vet. 
App. 261 (2003) (Steinberg, J., writing separately) (noting that 
the absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 presumption of 
soundness).

In particular, the Board finds that the absence of any back 
complaints or treatment during the five years immediately after 
his discharge from active duty, despite that fact that he was 
receiving regular medical care at that time, lessens the 
Veteran's credibility and contravenes his recent assertions and 
testimony that he had experienced back problems during service 
and ever since service.  In particular, we view the 1982 
examination report showing the Veteran had no joint pathology at 
that time as strong evidence negating the Veteran's testimony.  
Even the Veteran's own report on the medical history portion of 
the May 1977 pre-separation examination that he did not know 
whether he had back pain tends to weigh against his current claim 
that he has experienced continuity of symptomatology ever since 
service.

In sum, the Board finds that the evidence of record weighs 
against a finding that the Veteran's currently-shown back 
disability had its inception during service or that arthritis may 
be presumed to have begun during service.  The normal findings 
during service and afterwards, together with the absence of any 
complaints or indication of a back problem for many years after 
service far outweigh the Veteran's recent assertions to the 
contrary.  Service connection for a low back disability must 
therefore be denied.

Keloid scars

The Veteran's skin was deemed to have been normal during routine 
general medical examinations in May 1973 and September 1973.  The 
May 1973 report contains a checkmark indicating that the Veteran 
had "identifying body marks, scars, or tattoos," but no further 
information or description of such marks, scars, or tattoos.  

In conjunction with the May 1977 pre-separation examination, the 
Veteran was provided with a special dermatology examination.  The 
examining physician was requested to "please evaluate for 
separation status... treatment indicated?".  The examiner noted 
multiple raised keloid lesions on the Veteran's chest, and 
recorded the veteran's history of having had red lumps on his 
chest since childhood, with no trauma and no recent change in the 
lesions.  A cortisone injection was given and the Veteran was 
instructed to return in six weeks for a follow-up.  There is no 
record showing that such a follow-up visit took place, however.  

A VA medical report in August 1977 includes an incidental 
notation of "scattered keloids" on the Veteran's chest.  A VA 
treatment report dated in January 1978 reflects that the Veteran 
had "keloids, anterior chest" secondary to acne vulgaris, with 
a diagnostic assessment of "keloids vs. hypertrophic scar."  He 
was treated with several injections into the keloids.  Another VA 
treatment report dated in July 1978 reflects that the Veteran had 
"hypertrophic scarring" secondary to acne vulgaris.  Other 
records from 1978 include diagnoses of keloidal scars, as well.  

The Veteran was provided with a VA dermatology examination in 
December 1982.  According to the report of this examination, the 
Veteran stated that he had had the scars on his chest for 
approximately ten years.  He stated there was no history of 
injury to his skin, rather the lesions occurred spontaneously.  

The report of a March 2005 VA dermatology examination shows 
multiple keloid lesions on the Veteran's chest, arm, and upper 
legs, which were itchy and bothersome to the Veteran.  Although 
there were two new lesions, the Veteran reported that the rest of 
them had been present since the 1970s.  The examiner noted that 
they seemed to have developed spontaneously.  

The Veteran was provided with a VA dermatology examination in 
June 2009.  The examiner was able to review the Veteran's service 
treatment reports and the other medical information contained in 
the veteran's claims file, in addition to performing a clinical 
examination and discussion with the Veteran.  Based upon the 
records review and examination, to include the veteran's reported 
history, the examiner opined that the veteran's chest keloids 
were not caused by or a result of the Veteran's service.  Based 
upon the 1977 record showing that the veteran reported having no 
recent changes in the keloids, the examiner also opined that 
there had been no aggravation of the keloids during service.  

A pre-existing injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless clear and unmistakable 
evidence shows that the increase in disability is due to the 
natural progress of the disease.  See 38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306.  "Clear and unmistakable evidence" is a more 
formidable evidentiary burden than the preponderance of the 
evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 
(1999) (noting that the "clear and convincing" burden of proof, 
while a higher standard than a preponderance of the evidence, is 
a lower burden to satisfy than that of "clear and unmistakable 
evidence").  It is an "onerous" evidentiary standard, requiring 
that the preexistence of a condition and the no-aggravation 
result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 
131 (2003); citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

A veteran is presumed to be in sound condition when examined and 
accepted into the service except for defects or disorders noted 
when examined and accepted for service or where clear and 
unmistakable evidence establishes that the injury or disease 
existed before service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b); Crowe v. Brown, 7 Vet. App. 238 (1994).  In Crowe, 
the Court indicated that the presumption of soundness attaches 
only where there has been an induction medical examination, and 
where a disability for which service connection is sought was not 
detected at the time of such examination.  The Court held that 
the regulation provides expressly that the term "noted" denotes 
only such conditions as are recorded in examination reports, and 
that history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of such 
conditions.  38 C.F.R. § 3.304(b)(1).  Crowe, 7 Vet. App. at 245.

In this case, the Veteran was given an induction medical 
examination at the beginning of his first period of active duty.  
The report of this May 1973 examination reflects that the Veteran 
had some kind of body marks but does not indicate what kind or 
their location.  Thus, the Board holds that this notation is not 
sufficient to show the presence of keloid scarring on the 
Veteran's chest.  Absent a notation of chest keloids on this May 
1973 report, the presumption of sound condition attaches, and we 
must presume that the skin on the Veteran's chest was normal or 
"in sound condition" at the point of his entry into service.

VA's General Counsel has explained that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by clear 
and unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  The claimant is not required to show that 
the disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 
370 F. 3d 1089 (Fed. Cir. 2004).  Precedent opinions promulgated 
by the Office of General Counsel as to matters of legal 
interpretation are binding upon the Board and the VA.  38 C.F.R. 
§ 14.507.  

In this regard, the Board acknowledges the evidence, consisting 
of the Veteran's own contemporaneous statements:  in 1972, that 
he had had the keloids since childhood, and in 1982 that he had 
had them for approximately ten years, tending to show the keloids 
pre-existed service.  However, in the language of the General 
Counsel Opinion, these statements do not constitute clear and 
unmistakable evidence that he had had the keloids prior to 
service and that the disease was not aggravated by service.  As 
set forth above, "clear and unmistakable evidence" is a very 
difficult burden of proof to meet.  The Veteran's statements, 
reflecting a layperson's sensibility, simply do not rise to this 
standard.  Furthermore, these statements do not pertain to the 
component of aggravation during service at all.  We also note 
that because the VA examiner's opinion is predicated upon the 
Veteran's statements, that it does not constitute separate 
evidence to rebut the presumption of sound condition in this 
case.  Thus, the presumption of soundness is not rebutted by the 
evidence of record.

As the Veteran's skin is presumed to have been sound upon his 
entrance onto active duty, the question becomes whether the 
evidence tends to show that his keloid scars were incurred during 
service.  It is unfortunate that there is only a single medical 
report pertinent to the Veteran's keloids during his second 
period of active duty, as he had a significant period of several 
years between his relatively brief periods of active service.  
However, we must evaluate the evidence which is available.  This 
evidence consists of the dermatology examination performed in May 
1977, a couple of months prior to the Veteran's discharge from 
service, and the VA reports reflecting treatment in 1977 and 1978 
within the year following the Veteran's discharge from his second 
period of active service.  

Upon careful review of the evidence of record, the Board finds 
that the Veteran's keloid disability was incurred in service.  
When he saw the dermatological examiner in May 1977, the 
physician provided treatment during that visit, and recommended 
follow-up cortisone injections.  Based on the record as it 
stands, this would appear to be the first medical treatment 
provided for the Veteran's keloids.  At that point, he had been 
on active duty for approximately six months.  Despite the 
Veteran's own statement in May 1977 that he had had the lumps 
since childhood and that there had been no recent change in the 
lesions, the physician's actions in immediately treating the 
lesions, as compared with the 1973 medical evidence, when 
examining physicians failed to note the presence of keloid scars 
altogether, would seem to indicate that the keloids had appeared 
during the interval.  Unfortunately, given the paucity of the in-
service medical evidence, we cannot make an informed 
determination as to whether the Veteran's keloids were first 
manifest prior to the Veteran's second entrance onto active duty 
in May 1973 or after May 1973; because no additional evidence 
reflecting the condition of the skin during active service is 
available for review.  The 1977 and 1978 post-service reports 
showing treatment at those times serve to buttress the conclusion 
that the keloids had worsened within a year or so of the 
Veteran's second period of active duty, indicating an on-going 
active process.  

The Board therefore holds that sufficient evidence of incurrence 
in service is shown.  That the Veteran currently continues to 
have keloid scars is confirmed in the record.  As the presumption 
of soundness has not been rebutted, the evidence that Veteran was 
treated for keloid scars in service supports his claim that they 
are related to service.  Our review of the evidence of record 
leads us to the conclusion that the Veteran's keloid scars were 
initially documented during the Veteran's second period of 
service, and that they have been continuously manifested since 
that time, requiring periodic treatment.  We therefore hold that 
service connection for keloid scars on the Veteran's chest is 
warranted.  


ORDER

Entitlement to service connection for a low back disability is 
denied.

Entitlement to service connection for keloid scars on the chest 
is granted.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals 



 Department of Veterans Affairs


